      Case 3:19-cv-03371-EMC Document 118-1 Filed 10/22/20 Page 1 of 5




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     William C. Price (Bar No. 108542)
 2   williamprice@quinnemanuel.com
     Tigran Guledjian (Bar No. 207613)
 3
     tigranguledjian@quinnemanuel.com
 4   Valerie Roddy (Bar No. 235163)
     valerieroddy@quinnemanuel.com
 5   Rachael L. McCracken (Bar No. 252660)
     rachaelmccracken@quinnemanuel.com
 6   Jordan B. Kaericher (Bar No. 265953)
     jordankaericher@quinnemanuel.com
 7
   865 South Figueroa Street, 10th Floor
 8 Los Angeles, California 90017-2543
   Telephone:    (213) 443-3000
 9 Facsimile:    (213) 443-3100
10 Counsel for Intertrust Technologies Corporation

11
                               UNITED STATES DISTRICT COURT
12
                            NORTHERN DISTRICT OF CALIFORNIA
13
                                 SAN FRANCISCO DIVISION
14
      DOLBY LABORATORIES, INC.,                      Case No. 3:19-cv-03371-EMC
15

16         Plaintiff and Counterclaim-Defendant,     STIPULATION AND [PROPOSED]
                                                     ORDER GRANTING
17             v.                                    INTERTRUST TECHNOLOGIES
                                                     CORPORATION’S UNOPPOSED
18    INTERTRUST TECHNOLOGIES                        ADMINISTRATIVE
      CORPORATION,                                   MOTION TO CONSIDER WHETHER
19                                                   CASES SHOULD BE RELATED
20         Defendant and Counterclaim-Plaintiff.

21

22

23

24

25

26

27

28
                                                                        Case No. 3:19-cv-3371-EMC
         STIPULATION AND [PROPOSED] ORDER GRANTING INTERTRUST’S ADMINISTRATIVE MOTION TO
                                              CONSIDER WHETHER CASES SHOULD BE RELATED
      Case 3:19-cv-03371-EMC Document 118-1 Filed 10/22/20 Page 2 of 5




 1          WHEREAS, on June 13, 2019, Dolby Laboratories, Inc. (“Dolby”) filed a complaint

 2 against Intertrust Technologies Corporation (“Intertrust”) in the United States District Court for

 3 the Northern District of California (herein, referred to as the “Dolby Action”), seeking a

 4 declaratory judgment of non-infringement of U.S. Patent Nos. 8,191,157; 8,191,158; 9,569,627;

 5 7,406,603; 6,640,304; 7,340,602; 8,931,106; 6,157,721; 6,785,815; 7,694,342; and 8,526,610.

 6 The Dolby Action was designated as Case No. 3:19-CV-03371, and was assigned to the

 7 Honorable Edward M. Chen.

 8          WHEREAS, on October 16, 2020, Intertrust filed a miscellaneous action against Dolby in

 9 the Northern District of California (herein, referred to as the “Miscellaneous Action”), to enforce a

10 subpoena for documents it served on Dolby in Intertrust Technologies Corp. v. Cinemark

11 Holdings, Inc., et al., Civil Action No. 2:19-cv-266-JRG (Lead Case) (E.D. Tex.). The

12 Miscellaneous Action was designated as Case No. 3:20-MC-80184-AGT, and was assigned to the

13 Honorable Alex G. Tse.

14          WHEREAS, on October 22, 2020, counsel for Dolby and counsel for Intertrust met and

15 conferred, and Dolby has stated that it does not oppose Intertrust’s unopposed administrative

16 motion to relate cases.

17          WHEREAS, Intertrust has concurrently submitted an unopposed Administrative Motion to

18 Consider Whether Cases Should Be Related under Local Rule 3-12.

19          NOW, THEREFORE, IT IS STIPULATED AND AGREED by the parties that the

20 Miscellaneous Action should be related to the above-captioned action pursuant to Local Rule 3-12.

21

22                                             Respectfully submitted,

23

24

25

26

27

28
                                                     -2-                     Case No. 3:19-cv-03371-EMC
         STIPULATION AND [PROPOSED] ORDER GRANTING INTERTRUST’S ADMINISTRATIVE MOTION TO
                                              CONSIDER WHETHER CASES SHOULD BE RELATED
     Case 3:19-cv-03371-EMC Document 118-1 Filed 10/22/20 Page 3 of 5




 1 Date: October 22, 2020             By: /s/ Tigran Guledjian

 2                                       William C. Price (Bar No. 108542)
                                         williamprice@quinnemanuel.com
 3
                                         Tigran Guledjian (Bar No. 207613)
 4                                       tigranguledjian@quinnemanuel.com
                                         Valerie Roddy (Bar No. 235163)
 5                                       valerieroddy@quinnemanuel.com
                                         Rachael L. McCracken (Bar No. 252660)
 6                                       rachaelmccracken@quinnemanuel.com
                                         Jordan B. Kaericher (Bar No. 265953)
 7
                                         jordankaericher@quinnemanuel.com
 8                                       QUINN EMANUEL URQUHART &
                                         SULLIVAN, LLP
 9                                       865 South Figueroa Street, 10th Floor
                                         Los Angeles, California 90017-2543
10                                       Telephone: (213) 443-3000
11                                       Facsimile: (213) 443-3100

12                                    Attorneys for Defendant/Counterclaim-Plaintiff
                                      INTERTRUST TECHNOLOGIES CORPORATION
13

14 Date: October 22, 2020              By: /s/ Leslie M. Spencer
15                                        Leslie M. Spencer (pro hac vice)
                                          Kerri-Ann Limbeek (pro hac vice)
16
                                          Jennifer Przybylski (pro hac vice)
17                                        DESMARAIS LLP
                                          230 Park Avenue
18                                        New York, New York 10169
                                          Tel. (212) 351-3400
19                                        Fax: (212) 351-3401
                                          lspencer@desmaraisllp.com
20
                                          klimbeek@desmaraisllp.com
21                                        jprzybylski@desmaraisllp.com

22                                        Mark D. Rowland (CSB # 157862)
                                          Stepan Starchenko (CSB# 318606)
23                                        ROPES & GRAY LLP
                                          1900 University Ave. Sixth Floor
24                                        East Palo Alto, CA 94303-2284
25                                        Tel: (650) 617-4000
                                          Fax: (650) 617-4090
26                                        mark.rowland@ropesgray.com
                                          stepan.starchenko@ropesgray.com
27
                                          Yong Wang (CSB # 326534)
28                                        DESMARAIS LLP
                                             -3-                   Case No. 3:19-cv-03371-EMC
        STIPULATION AND [PROPOSED] ORDER GRANTING INTERTRUST’S ADMINISTRATIVE MOTION TO
                                             CONSIDER WHETHER CASES SHOULD BE RELATED
      Case 3:19-cv-03371-EMC Document 118-1 Filed 10/22/20 Page 4 of 5




 1                                        101 California Avenue
                                          San Francisco, CA 94111
 2                                        Tel. (415) 573-1900
                                          Fax: (415) 573-1901
 3
                                          lwang@desmaraisllp.com
 4
                                          Joseph B. Schenker (pro hac vice)
 5                                        ROPES & GRAY LLP
                                          1211 Avenue of the Americas
 6                                        New York, New York 10036-8704
                                          Tel: (212) 596-9000
 7                                        Fax: (212) 596-9090
 8                                        josef.schenker@ropesgray.com

 9                                        Attorneys for Plaintiff/Counterclaim-Defendant
                                          DOLBY LABORATORIES, INC.
10

11

12 PURSUANT TO STIPULATION, IT IS SO ORDERED.

13

14
     Dated: _____________                    ___________________________
15                                           HON. EDWARD M. CHEN
                                             United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                             -4-                    Case No. 3:19-cv-03371-EMC
         STIPULATION AND [PROPOSED] ORDER GRANTING INTERTRUST’S ADMINISTRATIVE MOTION TO
                                              CONSIDER WHETHER CASES SHOULD BE RELATED
      Case 3:19-cv-03371-EMC Document 118-1 Filed 10/22/20 Page 5 of 5




 1                         DECLARATION UNDER CIVIL CODE RULE 5.1

 2          In compliance with Civil Local Rule 5.1(i), I attest that the concurrence in the filing of this
 3
     document has been obtained from each of the other signatories indicated by a “conformed”
 4
     signature (/s/) within this e-filed document.
 5

 6
     Dated: October 22, 2020                         /s/ Tigran Guledjian__________________
 7
                                                     Tigran Guledjian
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        -5-                    Case No. 3:19-cv-03371-EMC
         STIPULATION AND [PROPOSED] ORDER GRANTING INTERTRUST’S ADMINISTRATIVE MOTION TO
                                              CONSIDER WHETHER CASES SHOULD BE RELATED
